﻿ 
Mr. President, on behalf of the Government of the Republic of Panama, may I express great pleasure at the choice of Your Excellency to carry out the responsible task of presiding over the forty-third session of the General Assembly of the United Nations. Your Excellency’s experience and capacity, as well as your thorough knowledge of world problems, and in particular your familiarity with the cause of Central American peace, will, without doubt, contribute to the achievement of satisfactory results in the Assembly's consideration of the complex and delicate issues with which it will be dealing.
I wish to pay a special tribute also to the Secretary-General, Mr. Javier Perez de Cuellar, for his diplomacy, which has produced significant results in the case of some of the issues that concern us most. He is to be commended for his immense and positive activity in the cause of peace, particularly with regard to the cessation of hostilities between Iran and Iraq, Those achievements seem to have brought closer the realization of the ideals espoused by the founders of the United Nations, enabling the Organisation to serve effectively as a system of collective security. 
From the Secretary-General's report, there are many lessons we can learn concerning the need, in the case of external debt, to recognize that debtors and creditors share responsibility, and concerning the relationship between the arms race and inequalities of economic development. In addition, there is the question of the net export of capital to which the Latin American nations have been subjected in the servicing of their debt. The imposition of terms that are quite our of keeping with their capability, or even with the most elementary criterion of equity, constitutes a graphic accusation against their creditors,
A decade of zero growth in our continent, and even, in many areas, of decline in the production of wealth, constitutes an irrefutable and terrible denunciation of the imbalance that still persists in our world. What has really been happening is a greater concentration of wealth in a tiny minority of nations, while the difficulties placed on the majority of the less privileged nations, which are trying to break out of the trap of poverty and backwardness, have increased. If it is calculated that there may be 200 million Latin Americans living in poverty by the end of this century, surely that is more than enough reason to assert that the problem requires immediate action through the integration of Latin America, leaving aside traditional considerations.
Apart from the grave economic and social problems encountered everywhere, we are deeply disturbed by the international conflicts that keep the world in a state of instability and anxiety.
Even so, let me observe that the recent understandings between the two great Powers on the reduction of certain types of nuclear weapons allows us to hope that the world is moving away from the danger of a holocaust and that immense resources may be released for the solution of the most serious economic and social problems. It is encouraging that the principal source of fear and disquiet for several decades among large segments of mankind now appears to be less threatening.
However, these nuclear-arms limitation agreements coincide with the emergence of new concepts of security among the Powers that feel the need for greater emphasis on the use of conventional weapons as an instrument with which to subjugate weak and smaller peoples. This in turn means that renewed importance attaches to military installations located in strategic sites of regional or global importance.
Thus, while the world moves towards peace, a new danger hovers over many underdeveloped countries, and this is particularly true of Panama because the United States is now attaching greater importance to its military bases on Panamanian soil than it did before its agreements with the Soviet Union. That is why the United States does not wish to honour the commitments it entered into under the current Panama Canal Treaties and seeks to prolong its military presence in my country beyond the agreed terms. 
Our geographical position, our most important and valuable natural resource, is thus being turned into the greatest danger to our sovereignty and independence. What for us is a bridge between the seas for the strengthening of international trade and for our own development is for others becoming a strategic position with global implications. What we have offered for the benefit of the world, others want for control of the world.
We in Panama have no ambitions or aspirations to wield power. We aspire only to being allowed to develop, under normal conditions, our capacity and potential to bring about material and spiritual improvements for our people.
Another of the great dangers now hanging over small peoples is disinformation. Using the weapon of disinformation to subjugate a smaller people, a great Power has set in motion its enormous established capacity to influence and control systems of collection, generation, distribution and presentation of news and comment, and has established a network for the manipulation of public opinion the world over.
The defenceless state in which societies now find themselves, confronted with massive processes of distortion in the mass media, is one of the most terrible problems of our time, particularly for the underdeveloped peoples, which are very vulnerable to disinformation. If that vulnerability is exploited at the national level, or at the level of regional hegemony, and if the strategy includes cultivating, exporting and introducing methods of Nazi fascism, from the defeat of which this Organization was born, then the time has come to give thought to the need for broad-based action to halt such a diversion of mankind from the right path.
Discord has been introduced into Panamanian society in a studied and planned way by the manipulation of minds, which has been extended to the rest of the world through the substitution of invented reality for truth - an invented reality in keeping with the will and designs of the present American Government. It should be recalled that in the last two years disinformation has been functioning as a propaganda ministry whose purpose it is to introduce everywhere a monstrous image of Panama and its highest officials.
If I say here and now that the whole campaign against the Commander-in-Chief of the Panamanian Defence Forces, General Manuel Antonio Noriega, is nothing but a sinister tissue of lies and falsehoods organized and spread by agents of the present Government of the United States, and if I say that the Panamanian defence forces have struggled in an exemplary manner against narcotics trafficking throughout the whole time they have been under his authority, some of the distinguished statesmen and officials in this Hall will perhaps think I am not talking about the same man against whom such immense power has been unleashed.
What, then, is the truth?
On 12 July 1988, in the Senate of the United States, Mr. John C. Lawn, Chief of the United States Drug Enforcement Agency, declared that he had never seen any evidence at all linking General Noriega with drug trafficking. What the United States Government has done is to introduce into world public opinion an image of Panama and its leaders that is nothing more than the product of its own invention, a fiction manufactured by its agents and transmitted and disseminated through channels under its control and orchestrated to lend dignity and merit to United States objectives.
The peoples of the world, and particularly the people of the United States, have been feed deplorable lies about Panama and have been induced to yield to fear of Panama. In the implementation of this plan not only the norms and fundamental principles of the United Nations have been breached but also even the most elementary considerations of humanity. What is being inflicted on the Panamian nation today deserves the most careful attention and very serious thought by the Governments of States Members of this Organization, because a new mode of war of conquest; is now being set in motion against the Republic of Panama.
Since the end of February of last year the present United States Government has committed against my country an astonishing series of violations of the basic norms of international law and the rules of peaceful coexistence. I wish to place on record categorically that my Government has more than sufficient reason to fear direct military aggression by the United States against the Republic of Panama. The Heads of State or Government of countries which have diplomatic or consular representatives accredited to my Government know quite well what I am talking about.
With the presidential succession of 26 February this year, when I took over as constitutional Head of State, all the masks were torn away, to leave exposed to the eyes of the whole world the objectives of the United States Government - that is, to overthrow the legitimate Government of Panama and impose a de facto regime headed by figures committed to the· renegotiation of those clauses of the Panama Canal Treaties which guarantee the Panamanian people definitive consolidation of an independent, free, sovereign and neutral nation at noon on 31 December 1999.
I strongly urge all representatives to focus most emphatically on this painful account of the grievous sufferings which my country and my people have endured, and which I shall now describe.
Panama was a flourishing, tranquil, happy and simple country with a satisfactory growth index. Dialogue had been the normal way of resolving our internal and international differences, when suddenly we found that discord had  been insidiously injected into Panamanian society, with a strategy of subjugation aimed at my country under the pretext that the system of government was not democratic.
We have long understood that the only way to give the word "democracy" any teal meaning is by means of a high level of popular participation and a just distribution of wealth and opportunities, so that all sectors may have access to the political decision-making machinery and the benefits of growth.
Aware of the inherent weaknesses of institutions which are copied or imposed by force, we have worked constantly on the vital substance of democracy, striking at the essence of social injustice and the social and economic obstacles that confine the liberty and equality of individuals, because they are prejudicial to human dignity. Of course, this mode of thinking gave rise to opposing reactions among those who felt that it was a threat to the privileges which they had accumulated with a regime of supposed formal democracy, but which could not be sustained. There were also opposing reactions in sectors which felt that we were moving too slowly, because the solution of problems could not be delayed. Those reactions were viewed and accepted by us as a domestic issue. We find it utterly unacceptable that a foreign Power should use all the resources of disinformation and manipulation of peoples' minds in order to penetrate those sectors and force them to act against the interests of our nation.
Democracy is forged through the daily practice of a combined effort, by those who govern and those who are governed, designed to establish the true economic and social justice on which is based the development of a new mode of life, which each nation has the right to try for itself. No country may take upon itself the power to intervene in another in order to impose on it an institutional pattern contrary to its self-determination. Our sovereign rights were violated when the Government of the United States proceeded to freeze $54 million belonging to the National Bank of Panama belonging to the Panamanian people, thus unleashing a fierce campaign designed to create widespread distrust in the Panamanian banking system. This was action provided for in plans made long ago to destroy the banking centre of Panama, an objective which, independently of the destabilising campaigns, had been attempted some years before. So arbitrary was this action that it Included the denial of justice to the National Bank of Panama, which has been unable to bring its case before United States courts or even obtain any information on the fate of its funds.
Similarly, another thing that is completely inconceivable is the retention of payments which the United States Government undertook to make to our country under the Panama Canal Treaties, and of payments which should be made by United States individuals or corporations in the form of taxes or duties established in our fiscal legislation.
It is without precedent, moreover, that by virtue of the Executive Order of the United States President, of 8 April 1938, the State Department authorises individuals to dispose with absolute impunity and no legal controls of public and private Panamanian funds arbitrarily withheld and deposited in a bank of the United States Federal Reserve. That Executive Order, to provide a reason to invoke the war powers Act, makes the absurd claim that my Government
"constitutes an unusual and extraordinary threat to the national security, the foreign policy and the economy of the United States of America." 
A country such as Panama cannot be a threat to the United states from any point of view, and our legitimate exercise of our independence, sovereignty and self-determination cannot be a threat to any people in the world. But, when the United States resorts to arbitrary actions and capricious moves in its relations with another nation, that certainly has very grave consequences. World leadership in the political field imposes great responsibilities in both the execution and the formulation of policies.
The United States declared economic war on the Republic of Panama. In this war the effects of warfare are not quantified in terms of loss of life and material destruction, but rather through the grave political, social, economic and moral damage which has had such a severe impact on the entire Panamanian people. In 1988, the gross domestic product will drop by more than 20 per cent, which represents more than 32 billion. In a country of 2 million inhabitants, sudden impoverishment of this sort makes the whole job of strengthening democratic institutions very much more arduous and difficult.
When we have seen the destruction of our economy, of the sources of our work, of our means of production and exploitation of our resources, and when supplies of food and medicine for our population have been seriously jeopardized, how can Panama fail to protest in the most energetic terms? How can it fail to protest when its financial negotiations are sabotaged, when public Panamanian funds, which have been withheld, are dealt with in a piratical manner without precedent in history, and in particular when every day may be the eve of a military attack from those United States bases located in our own territory?
Allow me now to state the reasons why the Panamian people is increasingly afraid of direct military intervention. We are now experiencing a visible, tangible and permanent threat, as can be discerned from the facts I have given and shall now continue to give because the entire international community needs to know these things.
The 1977 Panama Canal Treaty authorizes United States military presence in my country only for the purposes of the defence and protection of the inter-ocean Canal. However, that presence has now been turned into a base for hegemony and influence, particularly since 1986 with the fundamental restructuring of the nature and purposes of that military presence.
With the establishment of the Southern Army, and the reorganization of the hierarchy of the chain of command in the Southern Command, and with the considerable build-up of troops and military hardware, the United States military bases became a part of a structure designed to have ·the capacity to plan and carry out armed attacks against other countries. At the beginning of 1988, the total United States manpower present in Panama exceeded by several thousand the figures permitted by the Panama Canal Treaty.
Between 27 February and the first days of March of this year, commando units specialized in surprise attacks arrived in Panama together with an elite battalion of the 82nd Airborne Division, groups specializing in electronic warfare and more than 300 attack helicopters and troop helicopters ; in addition to special units for control and occupation of urban centres.
Later, 1300 more soldiers arrived, and 800 marines, combat helicopters and offensive military equipment which has never been a part of the military facilities used by the United States for the defence of the Panama Canal.
Fighters planes have taken over the Panamian skies. They are carrying out, with significant frequency, threatening manoeuvres not only against installations of the Panamian defence forces but even against international commercial flights flying different flags.
There has been a steady, unbroken succession of movements of arriving troops, reinforcing and taking over from those already present, together with more armaments having overwhelming destructive power. In addition, every day an interminable succession of manoeuvres and war exercises is rehearsed continuously; its purpose can only be to display the power constantly available for attack.
I wish now to refer again to the Secretary-General's report in order to reiterate the position the Panamian Republic has traditionally upheld at the United Nations and as a member of the Movement of Non-Aligned Countries in the light of the problems dealt with in this important paper presented to us by Mr. Perez de Cuellar. 
We agree with the Secretary-General's concerns about Central America and, as Panama has done within the Contadora Group and the Contadora Support Group, we insist on the need for a halt to pressure and foreign interference so that the Central American Republics can press ahead on the path to the broad-based agreement adopted in the Esquipulas II Agreement.
Mr. Perez de Cuellar's report also touches on a problem of vital importance to my country and people when it refers to the manifestations of contempt for international law which have occurred lately. If States do not properly implement treaties they have entered into and are currently in force, that will mean the collapse of the entire superstructure of international law and of the foundation of the organized international community. The Secretary-General tells us this in words which are a warning laden with grave implications.
Seeing the sufferings being endured by ray country as a result of the determination of the United States to disregard substantive commitments under the 1977 Panama Canal Treaties, I wish to add some final considerations because contempt for international Treaties implicitly involves a very grave breakdown of the moral basis for coexistence among nations.
When force replaces the mandates of international law, the door is opened to all sorts of abuses. The United States maintains a diplomatic Mission in my country but does not recognize my Government that Mission continues to engage in destabilizing activities, and we cannot have it removed from our soil because we are quite sure that that would be used as a pretext to use force against us. This is a new dimension of abuse of power. It is a day-to-day humiliation, an affront to the dignity of nations and their leaders. It is disrespect for the law of peoples. 
Panama is not the only vulnerable nation. Many other nations now run the same risk and are faced with the same threat, a threat we can avoid only by uniting more strongly, because the sole protection of weak countries lies in our common defence of the principles the United States is violating.
Is not the power to decide upon the legitimacy of a Government and to give the funds of a sovereign State to individuals to use as they like a threat to everybody?
Only through the fullest and most resolute exercise of solidarity in union by all now and the taking of concrete steps towards prompt integration can it be guaranteed that Panama will be the last in a chain of similar cases. The political alliance constituted by the Movement of Non-Aligned Countries is a powerful moral force in the international community. It is an unquestionable political force which is now obliged to extend its influence to the economic field in order to generate greater solidarity among the smaller, weaker countries. That is the best protection against situations such as that now inflicted on my country. Latin America bears an excessively onerous burden in terms of its problems of social, economic and cultural development, with immense numbers of people plunged into despair. In that context the introduction of discord into societies in the name of democracy, justice and freedom may give rise to results that will be quite contrary to those same ideals.
One hundred and sixty-seven years ago, one of the most distinguished of the founders of the United States, John Quincy Adams, uttered a prophetic warning against the danger of its government going beyond its frontiers seeking monsters to destroy, warning that the consequences would severely tarnish its libertarian ideals.
Those who love freedom, in my country and indeed all over the world, are certainly dismayed and indignant that the United States Government now resorts to the invention of monsters in pursuit of its designs of continental domination. The fact that the United States Government is now using its economic and military might to asphyxiate Panama and trying to bring it to its knees is seen by the countries of Latin America with weak economies as a sinister precedent. That policy can turn into a grievous parasitic burden for continental development and for the normal deployment of United States capital.
Foreign investment would give rise to apprehension and well justified fear, particularly in the Latin American countries, which would find themselves abruptly obliged to identify such investment as potential Instruments of imperialist designs. The orders and prohibitions imposed by the current United States Government on the corporations of its nationals in Panama are really tantamount to stamping its foreign investments with the label of weapons of aggression.
There are many countries which, like Panama, require massive capital investment in their development process, countries which have reformed their policies, have modernized their methods, have invested efforts and valuable resources in the training of Qualified personnel. They have adapted their laws and signed agreements in order to help attract foreign capital for the strengthening of their economy.
However, if those countries now see that Panama, with an economy so closely linked to United States investment, suddenly finds that the United States Government is exploiting the relative dependence which emanates from that bond, and if they see that it is then brandishing that fact as a weapon in order to strangle the Panamanian economy, bring its Government to its knees and subjugate its people, then, of necessity, they are bound to have grave misgivings. In the world economy a formula whereby more dollars are generated with less dignity can only give rise to fear.
Panama has rigorously fulfilled its international function as a centre for inter-ocean communication for the benefit of mankind and will continue to fulfil its historic role with absolute self-denial whatever difficulties may come its way and notwithstanding all the obstacles deliberately placed on its path. For that reason we demand respect for our dignity as an independent nation. We demand full compliance with the terms of the treaties which govern the functioning and maintenance of the Canal, with a view both to achieving full control by the end of this century and to ensuring its strict neutrality. 
As the main reason for the existence of the United Nations is the desire of all mankind for peace, I am obliged to invoke the full capacity for moral deterrence which its assembled Members represent as protection for a nation which is threatened and against which aggression has been committed.
My Government wants peace and will seek a dialogue and broad-based agreement for the solution of all its international disputes. I wish to place on record in this Assembly that Panama has proved itself able to withstand aggression and has upheld its dignity because of the sense of nationhood and the feeling of the sovereignty of the Panamian people, which has gradually deepened with each passing generation in my country. Our will not be stifled however unequal the terms of the struggle that lies ahead of us may be. The deliberate aggravation of differences and the stepping up of aggression against Panama can only result in driving our peoples further apart and doing serious damage to the peace and security of that part of the world. It can have no other result. On the other hand, stretching our hands to each other and reaching an understanding will have great mutual benefits for the community of nations as a whole.
